Case 2:17-cv-02931-RCJ-VCF Document 50
                                    49 Filed 06/01/20
                                             05/29/20 Page 1 of 3
Case 2:17-cv-02931-RCJ-VCF Document 50
                                    49 Filed 06/01/20
                                             05/29/20 Page 2 of 3
Case 2:17-cv-02931-RCJ-VCF Document 50
                                    49 Filed 06/01/20
                                             05/29/20 Page 3 of 3




                     1st day of June, 2020.
